DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 September 2021.

Claim Rejections - 35 USC § 103
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2019/0129078 A1).
	Won et al. is directed to an optical filter for an electronic device (paragraph 0002).  The filter comprises a polymer film having CIE color space a* of about -5.0 to 5.0 and b* of about -5.0 to 5.0 and a near infrared absorption layer including at least two different organic dyes (paragraph 0010).  The polymer film has an average light transmittance of equal to or greater than 80% (paragraph 0059).  The polymer film may selectively absorb UV light (paragraph 0061), which may be accomplished thought the inclusion of an organic yellow dye (paragraph 0076).
	The limitations of claim 13 are taken to be satisfied since the filter is not required to contain a pigment.
prima facie case of obviousness exists.  See MPEP 2144.05.

Claims 1-5, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2019/0129078 A1) in view of Nakatsugawa (US 2006/0121392 A1).
	Won et al. suggest all the limitations of claims 1-5, 7, 9, and 11, as outlined above, except for the use of polyvinylidene chloride as the material of the polymer film.  However, Won et al. do teach that the polymer of the polymer film may be, but is not limited to, polyethylene terephthalate, a cycloolefin polymer, poly(meth)acrylate and that the polymer film may contain various additives (paragraph 0060).
	Nakatsugawa is directed to a near infrared optical filter (paragraph 0001).  The filter comprises a transparent base material formed from a polymer such as polyethylene terephthalate, cyclic polyolefins, polyethylene, polyvinyl chloride, polyvinylidene chloride, or acrylic resins that may be used alone or in the form a a laminate of two or more different materials (paragraph 0132).
	Nakatsugawa shows that polyethylene terephthalate, cyclic polyolefins, polyethylene, polyvinyl chloride, polyvinylidene chloride, and acrylic resins are known in the art as functionally equivalent materials for forming a transparent base layer of a near infrared  optical filter.  Therefore, because these polymers were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute polyvinylidene chloride for the polyethylene terephthalate, cycloolefin polymer, or poly(meth)acrylate taught by Won et al.  Moreover, since the polymer film of Won et al. may contain various additives, one of ordinary skill in the art would expect the film to contain less 
	Additionally regarding claims 7 and 11, since Nakatsugawa teach that single and multilayer laminates of two or more materials are functionally equivalent bases for near infrared filters, it would have been obvious to substitute the single layer polymer film of Won et al. with a laminate of layers of different materials, such polyvinyl chloride and polyethylene in addition to polyvinylidene chloride.  Moreover, since the polymer film of Won et al. may contain various additives, one of ordinary skill in the art would expect the film to contain less than 100% polymer but still be predominantly polymer.  Such a composition would be expected to overlap the 60-99 wt% range recited in claim 7.
	Regarding claim 5, one of ordinary skill in the art would expect the organic yellow dye incorporated into the polymer film to absorb UV light to absorb light at 520 to 600 nm since yellow is typically considered to range between 565 and 590 nm.
	Regarding claim 9, the limitation in the preamble directed to a "blister film" represents a statement of purpose or use since the body of the claim fully and intrinsically sets forth all the limitations of the claimed invention.  See MPEP 2111.02.  The courts have held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations.  See MPEP 2114.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention of claim 6 is directed to a single or multilayer transparent film comprising one or more polymeric materials and one or more main dyes.  The film has CIE color values a* of -7 to 0 and b* of -15 to 0 and an optical transmission of 60 to 95%.  One or more of the layers consist of a polymeric material having a proportion of 60-99 wt% of polyvinylidene chloride based on the total weight of the layer.  The film further contains one or more supplementary dyes which absorb light in the range of 520 to 600 nm with the main and supplementary dyes present in a ratio of the integrated absorption of the main dye(s) in the range of 520-600 nm to the integrated absorption of the supplementary dye(s) in the range of 520-600 nm of from 4:1 to 1:1.
	Won et al. represent the closest prior art.  However, Won et al. do not teach the presence of one or more supplementary dyes present in a ratio of the integrated absorption of the main dye(s) in the range of 520-600 nm to the integrated absorption of the supplementary dye(s) in the range of 520-600 nm of from 4:1 to 1:1.  Additionally, Won et al. offers nothing that would suggest or motivate one of ordinary skill in the art to incorporate a supplementary dye in addition to the organic yellow dye in an amount that would satisfy the limitations of claim 6.


Response to Arguments
The rejection over McGurran et al. (WO 02/098959 A1) set forth in the action mailed 23 September 2021 have been withdrawn since the film of McGurran et al. is a pigmented film that contains more pigment than dye (e.g. Film Process A, B, and C all comprise adding more carbon black pigment than dyes) such that one of ordinary skill in the art would consider the pigments to be the main colorant rather than the dyes.  However, upon further consideration, new grounds of rejection are made in view of Won et al. (US 2019/0129078 A1) alone and in combination with Nakatsugawa (US 2006/0121392 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787